—Judgment unanimously affirmed. Memorandum: The record establishes that defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909). That waiver encompassed the contention of defendant that the sentence is harsh and excessive (see, People v Allen, 82 NY2d 761, 763; People v Underwood, 210 AD2d 994; People v Schwartz, 204 AD2d 973; People v Griggs, 199 AD2d 1073, Iv denied 83 NY2d 853). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J.—Criminal Possession Weapon, 4th Degree.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.